Per Curiam.
{¶ 1} The decision of the Board of Tax Appeals (“BTA”) is vacated and the cause is remanded for further proceedings in light of Schwartz v. Cuyahoga Cty. Bd. of Revision, 143 Ohio St.3d 496, 2015-Ohio-3431, 39 N.E.3d 1223, which addressed a property located in close proximity to the property at issue here and which held that a recent arm’s-length sale price of $5,000 was the value of the property. On remand, the BTA shall consider the $5,000 válue of the Schwartz property along with all the other evidence currently in the record to determine the value of the property at issue.
Decision vacated and cause remanded.
O’Connor, C.J., and Pfeifer, O’Donnell, Lanzinger, and O’Neill, JJ., concur.
Kennedy and French, JJ., dissent.